                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 TONY A. ARGUELLO,

                      Plaintiff,

                      v.                          CAUSE NO.: 3:18-CV-789-RLM-MGG

 WELLS FARGO BANK N.A.,
 CLARICE WHARTON,
 CLARICE FRANICE HAYES,
 TIM TAYLOR,

                      Defendants.

                                   OPINION AND ORDER

       This case began when Tony A. Arguello, a prisoner without a lawyer, filed a

complaint that didn’t properly allege this court had jurisdiction over the claims he

presented. Mr. Arguello was granted leave to amend and has now filed an amended

complaint. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted). Nevertheless, under 28 U.S.C. § 1915A, the court must

review the merits of a prisoner complaint and dismiss it if the action is frivolous or

malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief against a defendant who is immune from such relief. Filing a lawsuit in a court

that doesn’t have jurisdiction is legally frivolous. See Haury v. Lemmond, 656 F.3d 521,

523 (7th Cir. 2011). Thus, to avoid dismissal for lack of subject matter jurisdiction, Mr.
Arguello must show that either diversity or federal question jurisdiction exists. Bovee v.

Broom, 732 F.3d 743, 744 (7th Cir. 2013).

       Mr. Arguello is an inmate at the Indiana State Prison who alleges that while he

was incarcerated at the St. Joseph County Jail, Clarice Wharton and Clarice Franice

Hayes used his ATM card to withdraw money from his Wells Fargo bank account

without authorization. Mr. Arguello is suing Ms. Wharton and Ms. Hayes for taking his

money. He is suing Wells Fargo Bank for letting them do so. And, he is suing South

Bend Detective Tim Taylor, the officer who investigated the theft, for failing to stop it.

But Mr. Arguello doesn’t allege the three private citizens he is suing were acting under

color of State law when they either stole his money or improperly investigated the theft.

This means that Mr. Arguello’s amended complaint doesn’t allege a claim “arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. He

hasn’t identified any constitutional provision or federal statute as a basis for his claims,

and the facts presented don’t suggest that any federal constitutional or statutory

violation has occurred. Thus, federal question jurisdiction doesn’t exist.

       The amended complaint doesn’t allege facts sufficient to support a finding that

the court has diversity jurisdiction. Diversity jurisdiction exists only if the amount in

controversy exceeds $75,000, and there is complete diversity of citizenship between Mr.

Arguello and all defendants. See 28 U.S.C. § 1332. The amended complaint doesn’t state

what amount is in controversy, but in a different court filing (ECF 5), Mr. Arguello said

Ms. Wharton and Ms. Hayes each owe him $1,492.77, the amount the court presumes




                                              2
was wrongfully taken from his Wells Fargo account. ECF 6 at 3 n. 1. This falls short of

the required $75,000 threshold.

       Even if Mr. Arguello could satisfy the amount in controversy, he hasn’t satisfied

the complete diversity of citizenship requirement. The amended complaint doesn’t

allege the citizenship of either the plaintiff or the defendants. Based on the descriptions

given in the amended complaint, it appears all parties are citizens of Indiana. Therefore,

this court lacks jurisdiction over these claims and the case must be dismissed. The

dismissal will be without prejudice so Mr. Arguello may file these claims in an Indiana

state court which has jurisdiction over them.

       For these reasons, the court:

       (1) DISMISSES the amended complaint (ECF 9) without prejudice pursuant to 28

U.S.C. § 1915(e)(2)(B)(ii); and

       (2) DIRECTS the Clerk to close this case.

       SO ORDERED on February 27, 2019

                                                   s/ Robert L. Miller, Jr.
                                                   JUDGE
                                                   UNITED STATES DISTRICT COURT




                                             3
